UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7198


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NAMOND EARL WILLIAMS, a/k/a Namond Brewington, a/k/a Tony
Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:90-cr-00135-JFM-4)


Submitted:   December 21, 2010            Decided:   January 4, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Namond Earl Williams, Appellant Pro Se. Andrea L. Smith, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Namond    Earl        Williams       appeals       the    district          court’s

orders     denying    his         motion     for        transcripts             and     denying

reconsideration.        We    have       reviewed        the    record          and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by   the   district     court.           United         States       v.     Williams,        No.

1:90-cr-00135-JFM-4         (D.    Md.     July    26    &     Aug.       12,    2010).      We

dispense    with     oral    argument        because         the      facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                             2